Appeal from a judgment of the Supreme Court (McGill, J.), entered December 11, 1997 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit inmates from making threats, disobeying a direct order and interfering with an employee. Supreme Court dismissed petitioner’s CPLR article 78 proceeding challenging the determination of his guilt and we affirm. We reject petitioner’s contention that he was denied his right to present a defense because he received inadequate employee assistance and he was denied a videotape of the incident. Inasmuch as the witnesses who petitioner claims his assistant failed to interview testified at the hearing, petitioner has failed to demonstrate that he was prejudiced by any alleged deficiencies (see, Matter of Hazel v Coombe, 239 AD2d 736). Furthermore, the record establishes that no videotape of the incident existed (see, id.). Notwithstanding petitioner’s arguments to the contrary, the record fails to support any claim of bias on the part of the Hearing Officer (see, Matter of Crandall v Coughlin, 219 AD2d 762). Petitioner’s remaining contentions, to the extent that they are properly before this Court, have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.